Warner, Judge,
dissenting.
This was an action brought by the plaintiff against the defendant, on a promissory note, dated 28th of March, 1864, on which there is due the sum of $4,658 24, besides interest. When the case was called on the docket in the Court below, the defendant’s counsel made a motion to dismiss it, on the ground that the plaintiff had not filed an affidavit that all legal taxes chargeable by law had been duly paid on said debt, in accordance with the provisions of an Act of the General Assembly, passed on the 13th of October, 1870, deny*554ing to plaintiffs the aid of the Courts to collect debts contracted before the first of June, 1865, until the taxes thereon have been paid. The Court sustained the motion and dismissed the case, and the plaintiff excepted. My opinion in regard to this class of legislative enactments, have been repeatedly expressed, and this Act is quite as obnoxious to the fundamental law of the land, as any of the others; it imposes conditions on the legal rights of the plaintiff, which did not exist at the the time the contract was made; is ex post facto in its cnaracter, inasmuch as it assumes that a particular class of the citizens of the State are guilty of a criminal offense, and outlaws them from the enforcement of their legal rights in the Courts; invades the legal rights of the plaintiff under the contract at the time it was made, and impairs the legal obligation thereof, within the true intent and meaning of the prohibition contained in the 10th section of the 1st Article of the Constitution of the United States, and is, therefore, void.